ON PETITION FOR REHEARING.
RICE, C. J.
Appellants have filed a petition for rehearing in this ease. They insist that the court erred in holding that the permission of Benson to intervene in the original action was harmless error. We are by no means convinced that the permission granted to Benson to intervene was erroneous. But in any event, we adhere to our former opinion that no prejudice resulted from the intervention.
It is further insisted that the trust deed executed by the Bergh Mining & Milling Company, a Washington corporation, to respondent Barber, which was foreclosed by the judgment in the action, was void, for the reason that at the time of the execution thereof the right of the corporation to do business in this state had been forfeited to the state for failure to make its annual report and pay its license fee as provided in C. S., see. 4798.
Appellants, after having directed and executed the trust deed, acting in the capacity of officers of the defunct corporation, are estopped from denying the corporate existence of the Bergh Mining & Milling Company and from showing that its right to do business had been forfeited at the time the trust deed was executed. (14 C. J., pp. 237 and 247; Fletcher, Enc. Corporations, p. 679; Chadwick v. Dicke Tool Co., 186 Ill. App. 376; Brady v. Delaware Mut. Life Ins. Co., 2 Penne. (Del.) 237, 45 Atl. 345. See, also, Henry Gold Min. Co. v. Henry, 25 Ida. 333, 137 Pac. 523; Toledo Computing Scale Co. v. Young, 16 Ida. 187, 101 Pac. 257.)
It is also urged that the trust deed is invalid because it was never executed by appellant Jennie Bergh, wife of appellant G. A. Bergh. Under the findings, however, she had no interest in the property, and it was not necessary that she execute the trust deed.
*730The other grounds for rehearing urged in the petition are without merit.
The petition should be denied, and it is so ordered.
Dunn and Lee, JJ., concur.